In the

       United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 17-2334
UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellant,

                                       v.

MARIO A. RODRIGUEZ-ESCALERA,
                                                       Defendant-Appellee.
                         ____________________

            Appeal from the United States District Court for the
                       Southern District of Illinois.
             No. 16-CR-30114-SMY — Staci M. Yandle, Judge.
                         ____________________

       ARGUED JANUARY 10, 2018 — DECIDED MARCH 7, 2018
                         ____________________

   Before WOOD, Chief Judge, HAMILTON, Circuit Judge, and
BUCKLO, District Judge. *
    BUCKLO, District Judge. Defendant-appellee Mario Rodri-
guez-Escalera (“Rodriguez”) and his fiancée Blanca Moran
were arrested and charged with possession with intent to
distribute methamphetamine in violation of 21 U.S.C. § 841,


   *   Of the Northern District of Illinois, sitting by designation.
2                                                  No. 17-2334

after police discovered a large amount of methamphetamine
and cash in Moran’s vehicle during a traffic stop. Before the
district court, Rodriguez and Moran each moved on Fourth
Amendment grounds to suppress the evidence obtained in
the vehicle search. Concluding that the evidence was de-
rived from an unlawfully extended traffic stop, the court
granted both motions. On appeal, the government challeng-
es the grant of Rodriguez’s motion to suppress. We affirm.
                                 I.
    On October 4, 2016, Illinois State Trooper Kenneth Patter-
son observed a car abruptly switch lanes in front of a truck
without using a turn signal on Interstate 70 in southern Illi-
nois. Patterson decided to pull the car over for the traffic in-
fraction. See 625 ILCS §§ 5/11-703(a), 5/11-804. Equipped with
a dashboard video camera, Patterson’s vehicle recorded the
ensuing traffic stop.
    Once the car stopped, Patterson approached the passen-
ger side of the vehicle to find Rodriguez in the front passen-
ger seat and Moran in the driver’s seat. Patterson greeted
them and asked Moran to provide her license, registration,
and proof of insurance. Moran promptly complied. Her li-
cense indicated that she was from Paramount, California, a
city in Los Angeles County. After gathering Moran’s docu-
mentation, Patterson told Moran why he stopped her and
explained that he intended to issue her a written warning for
her traffic violation. He asked her to accompany him in his
squad car while he ran her information and issued the warn-
ing. Moran agreed.
   Patterson led Moran to the front passenger seat of his
squad car then returned to Moran’s vehicle to ask Rodriguez
No. 17-2334                                                  3

for his identification. As Rodriguez retrieved his documenta-
tion, Patterson inquired where he and Moran were headed.
Rodriguez answered Pennsylvania. Then he handed Patter-
son his Mexican identification card and his Mexican driver’s
license. Patterson kept the identification card and handed
back the driver’s license before returning to his squad car.
    Back in his vehicle, Patterson reviewed Moran’s and Ro-
driguez’s documents and began to question Moran about
her travel plans. Moran told Patterson that she and Rodri-
guez, her fiancé, had come from Los Angeles and were head-
ing to New York City to visit the city for the first time while
she was on vacation from her job as a tax preparer and in-
surance broker. Patterson asked where she and Rodriguez
were planning to go in New York. Moran replied that she
wanted to see Manhattan, Brooklyn, and the Statue of Liber-
ty. When Patterson asked how long the trip would last, Mo-
ran told him that she had two weeks off from work. She and
Rodriguez did not have lodging booked in New York yet,
she told Patterson, but they would look for a hotel when
they arrived in the city.
    About eight minutes into the traffic stop, Patterson dis-
covered that Moran’s California driver’s license was sus-
pended. He informed Moran, who was apparently surprised
by the news, and asked whether Rodriguez had a license so
that he could drive instead. Moran said that he had a Mexi-
can license, so Patterson returned to Moran’s vehicle to col-
lect it from him. Moran remained in the squad car. While
Rodriguez retrieved his license, Patterson probed for more
information about the couple’s apparently conflicting travel
plans. He asked Rodriguez what city in Pennsylvania he and
Moran were going to visit. Rodriguez, who evidently had
4                                                 No. 17-2334

limited English skills, indicated that he did not know. Pat-
terson then asked how long they were going to be gone; Ro-
driguez said one or two days. Finally, Patterson asked if they
were visiting friends or family there. Rodriguez said no.
    After this brief exchange with Rodriguez, Patterson re-
turned to his squad car. About eleven minutes had passed
since he initiated the traffic stop, and Patterson now had all
of the information he needed from Moran and Rodriguez to
issue the traffic citations and send them on their way. But
Patterson had grown suspicious of the couple’s travel plans
and decided to have a narcotics-detection dog sniff Moran’s
vehicle. Patterson could see from his in-vehicle computer,
however, that his department’s K-9 unit was occupied with
another traffic stop.
    Patterson took nearly twenty-two minutes to issue Mo-
ran three routine traffic citations—one ticket for driving with
a suspended license, one written warning for failing to sig-
nal when changing lanes, and one written warning for im-
proper overtaking. Before he started writing the citations,
Patterson asked Moran for more details about the couple’s
travel itinerary. He inquired whether she and Rodriguez
planned to stop anywhere else on their way to New York.
Moran said that they did not. Troubled by the apparent con-
flict, Patterson then asked if Rodriguez knew that they were
going to New York. Moran smiled and explained that she
told Rodriguez that they were going to Pennsylvania. When
Patterson asked why, Moran said she wanted the visit to
New York City to be a surprise. Upon further questioning,
she explained that Rodriguez knew that they would be gone
for two weeks. She also told Patterson that Rodriguez was
No. 17-2334                                                  5

not currently employed but that he would be looking for
work in construction once they returned to Los Angeles.
    Over the next several minutes, Patterson worked at his
in-vehicle computer, occasionally chatting more with Moran,
as he listened to his police radio waiting for the K-9 unit to
become available. Patterson eventually heard on the radio
that the traffic stop holding up the K-9 unit had ended in an
arrest. Patterson messaged State Trooper John Baudino, the
K-9 unit officer, to see if he was available. Not until Baudino
confirmed that he was available and on his way did Patter-
son begin writing Moran’s ticket for driving with a suspend-
ed license.
    Baudino raced to Patterson’s location, arriving about ten
or eleven minutes after Patterson’s request and nearly thirty-
three minutes into the traffic stop. As soon as he saw that
Baudino’s vehicle was behind him, Patterson handed Moran
her traffic ticket and written warnings, along with her li-
cense, registration, and proof of insurance. He then instruct-
ed Moran to stay in the squad car while the K-9 unit sniffed
her vehicle. Patterson walked to Moran’s car and told Rodri-
guez to roll up his window.
   Baudino walked his narcotics-detection dog around Mo-
ran’s car twice. The dog did not alert him to the presence of
any contraband. Despite the negative dog sniff, Patterson
remained unconvinced. He returned to his squad car, where
Moran was still detained, and resumed questioning her. He
asked her whether there was anything illegal in her vehicle.
She said there was not. He explained that he just wanted to
make sure that she and Rodriguez were actually going to
New York. He inquired about Moran’s luggage and whether
anyone had given her any luggage to take along to New
6                                                 No. 17-2334

York. She said she only had her luggage. Patterson’s ques-
tioning concluded with the following exchange:
      Patterson: Okay. You’re free to go and every-
      thing but I’m just concerned that there might
      be something illegal inside the car. Usually,
      most people don’t say, “Hey, let’s go on a
      trip.” And then, they … it’s a surprise, they go
      to New York. It’s kind of out of the ordinary I
      should say. I know that probably doesn’t make
      any sense to you.
      Moran: No.
      Patterson: Does that not make any sense to
      you? A strange trip?
      Moran: No. I take my vacations.
      Patterson: Yeah, but telling someone you are
      actually going to Pennsylvania and then actu-
      ally you are going to New York, that’s kind of
      out of the ordinary as far as a trip goes, itiner-
      ary wise. Can I search that vehicle and its con-
      tents …
      Moran: Sure.
      Patterson: … to make sure there is nothing ille-
      gal, is that all right?
      Moran: (nods yes)
      Patterson: I’ll just have you stay in the vehicle
      and I’ll have [Rodriguez] step out.
   Patterson and Baudino then conducted a search of Mo-
ran’s vehicle. In her trunk, they uncovered approximately
No. 17-2334                                                 7

7.5 pounds of methamphetamine hidden in two pieces of
luggage. In Moran’s purse, they discovered nearly $28,000 in
cash. Rodriguez claimed ownership of the drugs, Moran
claimed ownership of the money. The officers placed them
both under arrest.
    Moran and Rodriguez were each charged with one count
of possession of methamphetamine with intent to distribute.
See 21 U.S.C. § 841(a)(1). Both filed pretrial motions to sup-
press the drug evidence seized from Moran’s vehicle, claim-
ing that Patterson unlawfully detained them beyond the
time necessary to complete the traffic stop and that Moran
had not freely given her consent to the search.
    The district court held a two-day evidentiary hearing on
Moran’s motion to suppress, and, by agreement of the par-
ties, adopted its evidentiary findings in Rodriguez’s case in
lieu of an additional evidentiary hearing. At Moran’s sup-
pression hearing, Patterson testified about several factors
that triggered his suspicion during the traffic stop. He told
the district court that when he first approached Moran’s
front passenger window after making the stop, he smelled a
“very pungent” scent of air fresheners and noticed “several”
air vent clip-in air fresheners inside Moran’s vehicle, which
he had been trained to associate with narcotics traffickers.
Patterson told the court that the couple’s origin city further
contributed to his suspicion. Los Angeles, he explained, is
known as a major distribution center for narcotics traffick-
ing. Patterson testified that he also found it odd that Rodri-
guez did not initially look up at him and instead seemed to
be distracted by a video game on his phone when Patterson
introduced himself. Similarly, he thought Moran seemed
nervous when he asked her questions in his squad car. Final-
8                                                   No. 17-2334

ly, Patterson told the court that Moran’s and Rodriguez’s
conflicting travel plans spurred his suspicions. He explained
that the discrepancies in their responses made him think that
they were not making “just an ordinary trip.” He suspected
that there was “some kind of ulterior motive [for] why they
[we]re traveling … some kind of criminal element going on.”
    The district court was unconvinced. Weighing Patter-
son’s testimony and the video and audio recording of the
traffic stop, the district court concluded, first in an oral rul-
ing on Moran’s motion, then in two subsequent written or-
ders on Moran’s and Rodriguez’s motions, that Patterson
did not have the reasonable suspicion necessary to extend
the stop. Contrary to Patterson’s description of Moran’s
nervous demeanor, the court found that Moran was “rela-
tively calm and collected throughout the stop,” even as she
was made to sit in Patterson’s vehicle and answer questions
for approximately thirty minutes. Likewise, the court found
that Rodriguez, despite his initial inattentiveness, responded
when Patterson spoke directly to him. The court acknowl-
edged that conflicting travel plans could support reasonable
suspicion, but determined that the additional information
that Moran gave Patterson “objectively diminishe[d] the
possible conflict.” The court also concluded that the air
fresheners that Patterson observed in Moran’s vehicle were
not so excessive as to raise a reasonable suspicion. In the
court’s view, the government’s “proffered factors, individu-
ally and in combination, [we]re insufficient to support [its]
claim that Trooper Patterson had a reasonable suspicion of
criminal activity to justify a prolonged traffic stop.” The
court declined to credit Patterson’s explanations for his de-
lay, and instead determined that he “intentionally prolonged
the stop” to give the K-9 unit time to arrive. Because it con-
No. 17-2334                                                  9

cluded that Patterson unreasonably extended the traffic stop,
the court granted Rodriguez’s motion to suppress the evi-
dence obtained from Moran’s vehicle as fruit of an unlawful
seizure. The government appeals from this decision, arguing
that neither the traffic stop nor the vehicle search violated
Rodriguez’s Fourth Amendment rights.
                                II.
    We employ “a mixed standard of review on motions to
suppress, reviewing the district court’s factual determina-
tions for clear error and de novo its ultimate determination
about whether the police had sufficient grounds to stop or
search the individual.” United States v. Wilbourn, 799 F.3d
900, 908 (7th Cir. 2015) (citing Ornelas v. United States, 517
U.S. 690, 699 (1996)).
    The Fourth Amendment guarantees the right to be free
from “unreasonable searches and seizures” by the govern-
ment. This protection “extend[s] to brief investigatory stops
of persons or vehicles that fall short of traditional arrest.”
United States v. Arvizu, 534 U.S. 266, 273 (2002). Thus, when-
ever a police officer decides to stop a vehicle, the stop must
meet the reasonableness requirements of the Fourth
Amendment. Delaware v. Prouse, 440 U.S. 648, 663 (1979). If a
search or seizure violates the Fourth Amendment, courts
will exclude evidence gained from that violation in judicial
proceedings against the person injured. Wilbourn, 799 F.3d at
910; see also Terry v. Ohio, 392 U.S. 1, 29 (1968) (“[E]vidence
may not be introduced if it was discovered by means of a
seizure and search which were not reasonably related in
scope to the justification for their initiation.”).
10                                                  No. 17-2334

    The Fourth Amendment’s protections are “personal
rights” that “may not be vicariously asserted.” Rakas v. Illi-
nois, 439 U.S. 128, 133–34 (1978). To challenge evidence ob-
tained in an unlawful search, a person must show that he
had a “legitimate expectation of privacy” in the area
searched. Id. at 143, 149. Typically, a passenger qua passen-
ger lacks a legitimate expectation of privacy in a searched
vehicle, unless he can show that he has some possessory in-
terest in it. See id. at 148–49; Wilbourn, 799 F.3d at 908.
    A passenger without standing to challenge a vehicle
search may nevertheless challenge the legality of a traffic
stop. In Brendlin v. California, 551 U.S. 249 (2007), the Su-
preme Court held that because a traffic stop seizes all vehicle
occupants, a vehicle passenger has standing to suppress evi-
dence derived from an unlawful traffic stop. Id. at 255–59;
Wilbourn, 799 F.3d at 908 (a passenger has standing to chal-
lenge evidence derived from an illegal stop but not evidence
derived from an illegal search after a lawful stop). That in-
cludes evidence obtained in a search resulting from an un-
lawful stop. See United States v. Sanford, 806 F.3d 954, 959 (7th
Cir. 2015). Here, the district court concluded that Rodriguez
did not have standing to challenge the search itself because
he lacked any property or possessory interests in the vehicle.
Rodriguez’s standing to challenge the drug evidence uncov-
ered in Moran’s vehicle thus depends on whether the traffic
stop was unlawful.
    To pull a car over for a brief investigatory stop, a police
officer must have “at least [an] articulable and reasonable
suspicion” that the particular person stopped is breaking the
law. Prouse, 440 U.S. at 663. Here, there is no dispute that,
after observing Moran abruptly change lanes without signal-
No. 17-2334                                                     11

ing, Patterson had a lawful basis for initiating the stop. See
625 ILCS §§ 5/11–703(a), 5/11–804; United States v. Muriel, 418
F.3d 720, 724 (7th Cir. 2005) (officer-observed traffic violation
triggers probable cause to stop). But a seizure that is “lawful
at its inception” can nonetheless violate the Fourth Amend-
ment if it is “prolonged beyond the time reasonably required
to complete” the initial mission of the stop. Illinois v. Caballes,
543 U.S. 405, 407 (2005) (citing United States v. Jacobsen, 466
U.S. 109, 124 (1984)). That is what the district court conclud-
ed happened here.
    The Supreme Court considered the reasonable duration
of traffic stops in Rodriguez v. United States, 135 S. Ct. 1609
(2015). In that case, a police officer lawfully pulled a vehicle
over for a traffic violation, issued a written warning for that
violation, then continued to detain the vehicle and its driver
while he conducted a dog sniff. Id. at 1613. The Court held
that the officer’s prolonged detention of the vehicle, even if it
was slight, was unlawful, unless it was supported by a rea-
sonable suspicion of criminal activity independently suffi-
cient to justify a seizure, an issue the Court left to the lower
courts to evaluate on remand. Id. at 1615–17. The authority
to detain a vehicle and its occupants for a police-observed
traffic violation, the Court reasoned, ends when the “tasks
tied to the traffic infraction are—or reasonably should have
been—completed.” Id. at 1614. Absent reasonable suspicion,
then, law enforcement may not extend a traffic stop with
measures like a dog sniff unrelated to the mission of the
stop.
    The government does not dispute that Patterson extend-
ed the traffic stop beyond the time necessary to issue the
traffic citations but argues that Patterson had reasonable
12                                                 No. 17-2334

suspicion to extend the stop. To meet the reasonable-
suspicion requirement, an officer must have “a particular-
ized and objective basis” for suspecting the persons detained
of breaking the law. Heien v. North Carolina, 135 S. Ct. 530,
536 (2014). Although reasonable suspicion “embodies some-
thing less than probable cause,” it requires more than a
hunch or inchoate suspicion. Wilbourn, 799 F.3d at 909. Thus,
to justify a “particular intrusion [a] police officer must be
able to point to specific and articulable facts which, taken
together with rational inferences from those facts, reasona-
bly warrant th[e] intrusion.” Terry, 392 U.S. at 21.
    When evaluating reasonable suspicion, courts must con-
sider “the totality of the circumstances—the whole picture.”
United States v. Cortez, 449 U.S. 411, 417 (1981). A “divide-
and-conquer analysis” that examines each factor supporting
reasonable suspicion in isolation is not permitted. District of
Columbia v. Wesby, 138 S. Ct. 577, 588 (2018). Importantly,
however, the totality-of-the-circumstances test does not bar
courts from discussing factors separately. See, e.g., Wesby, 138
S. Ct. at 586–88 (discussing each factor supporting probable
cause separately before considering the combined effect of
those factors). It simply requires that courts consider the rea-
sonable inferences that a law enforcement officer could draw
from the objective facts in combination.
    The government contends that the district court misap-
plied the totality-of-the-circumstances test. It argues that the
court overlooked some of the factors supporting Patterson’s
suspicion and improperly evaluated and rejected each of the
other factors in isolation. In the government’s view, the fac-
tors it identified in the district court—(1) that Moran and
Rodriguez appeared nervous; (2) that the couple was travel-
No. 17-2334                                                   13

ing from a “major narcotics distribution center,” i.e., Moran’s
home of greater Los Angeles; (3) that the two presented con-
flicting travel plans; and (4) the presence of multiple air
fresheners in the car—viewed together through the lens of
Patterson’s personal training and experience, justified Pat-
terson’s decision to prolong the detention to conduct a dog
sniff. We agree with the district court, however, that taken
together, these factors did not establish reasonable suspicion.
    First, while courts must consider the factors supporting
an officer’s suspicion cumulatively, they need not accept all
of an officer’s proffered justifications at face value. Reasona-
ble suspicion must be supported by objective and articulable
facts, and the district court as fact-finder is entitled to weigh
the evidence presented at a suppression hearing. “[B]ecause
the resolution of a motion to suppress is necessarily fact-
specific, we give special deference to the district court that
heard the testimony and observed the witnesses at the sup-
pression hearing.” United States v. Johnson, 383 F.3d 538, 542
(7th Cir. 2004) (quoting United States v. Sholola, 124 F.3d 803,
811 (7th Cir. 1997)) (internal quotation marks omitted); see
also Ornelas, 517 U.S. at 699 (“[A] reviewing court should
take care both to review findings of historical fact only for
clear error and to give due weight to inferences drawn from
those facts by resident judges and local law enforcement of-
ficers.”).
   In this case, the district court reviewed the evidence and
found that Moran and Rodriguez did not act suspiciously
nervous. We see no clear error in the court’s conclusion. The
video of the traffic stop—the most reliable evidence of the
detainees’ demeanor—shows a relatively calm Moran an-
swering all of Patterson’s questions while detained in Patter-
14                                                No. 17-2334

son’s vehicle for nearly thirty minutes. And the audio foot-
age of Rodriguez’s pre-search interactions with Patterson
reveals that Rodriguez answered all questions directly posed
to him and complied with all of Patterson’s requests, even if
he initially did not make eye contact. Cf. United States v.
Brown, 188 F.3d 860, 863 (7th Cir. 1999) (weighing a driver’s
“very nervous” appearance and his failure to make eye con-
tact during a traffic stop for speeding, along with the smell
of marijuana and FBI surveillance of the car’s involvement in
drug sales, as factors supporting reasonable suspicion).
While nervousness is certainly a factor that can support rea-
sonable suspicion, see Illinois v. Wardlow, 528 U.S. 119, 124
(2000), the court was not required to credit Patterson’s testi-
mony that the couple appeared nervous when the court’s
own review of the traffic stop footage led it to the opposite
conclusion.
    The district court also gave little weight to several other
factors on which Patterson relied. For instance, Patterson
told the court that he found it “very significant” that Moran
and Rodriguez initially gave different answers when Patter-
son asked them where they were going. But as the district
court noted, the information Moran subsequently provid-
ed—that the trip to New York was a surprise, and that she
had told Rodriguez they were going to Pennsylvania—
corroborated Rodriguez’s answer, objectively diminishing
the possible conflict. While an officer does not need to rule
out innocent explanations for conduct that appears suspi-
cious at first blush, see Arvizu, 534 U.S. at 277, a court may
consider how facts later obtained mitigate or dispel suspi-
cion. See Terry, 392 U.S. at 28 (considering whether any of the
defendant’s conduct “gave [the arresting officer] sufficient
reason to negate [his] hypothesis” that criminal activity was
No. 17-2334                                                             15

afoot). Moreover, a couple taking a spontaneous road trip to
New York City is hardly implausible or surprising. The fact
that one of the travelers was unaware of the ultimate desti-
nation may be unusual, but given Moran’s explanation, we
do not think the district erred by giving little weight to this
detail.
    The presence of clip-in air fresheners in the vehicle does
not change our analysis. 1 The district court recognized that
because air fresheners are sometimes used to mask the scent
of narcotics, an excessive air freshener presence in a vehicle
can, in combination with other indicators of drug trafficking
or concealment, justify extending a stop. See, e.g., United
States v. Fuse, 391 F.3d 924, 929 (8th Cir. 2004) (presence of
air freshener, a prior arrest record, the absence of the car’s
owner, and the driver’s unusual explanations for visiting
Kansas City, among other reasons, justified an extended
stop). A non-excessive presence of air fresheners, however,
may show nothing more than a car owner’s preference for
the smell of air fresheners or desire to cover up other, lawful
odors. See United States v. Guerrero, 374 F.3d 584, 590 (8th Cir.
2004). So while we agree with the government that the pres-


    1  The parties agree here that the district court made an error in its
written order when it stated that Patterson only testified to observing
two air fresheners in the front cab of the vehicle and not an air freshener
in the back. Patterson testified to noticing all three during the stop.
Nonetheless, in its earlier oral findings, the court considered both the
front seat and back seat air fresheners, and determined that the number
of air fresheners—the district court said four, but we only see evidence of
three—was not “excessive or unusual … to trigger suspicion, even along
with the odor.” The discrepancy about how many air fresheners Patter-
son observed in the car is slight enough that it does not change the anal-
ysis.
16                                                   No. 17-2334

ence of air fresheners should be considered as part of the
whole picture, we conclude that the district court did just
that and determined that the three or four small sticks
clipped into the car’s air vents were not “excessive” to the
point of suggesting unlawful activity. That finding is not
clearly erroneous.
    The government next asserts that the district court over-
looked the significance of the fact that Moran and Rodriguez
were coming from Los Angeles. But the district court’s writ-
ten order acknowledged that Patterson considered Los An-
geles’s reputation as a “known drug distribution point,” and
the court explicitly considered the factor in its oral findings
at Moran’s suppression hearing. We do not think the court
erred in discounting the probative value of the fact that the
couple began their trip in greater Los Angeles, Moran’s
home and the country’s second most populous city. See Reid
v. Georgia, 448 U.S. 438, 441 (1980) (concluding that circum-
stances that “describe[d] a very large category of presuma-
bly innocent travelers” did not support reasonable suspi-
cion).
    The government also contends that the district court did
not properly consider Patterson’s experience as a police of-
ficer in its analysis. The totality-of-the-circumstances test “al-
lows officers to draw on their own experience and special-
ized training to make inferences from and deductions about
the cumulative information available to them that might
well elude an untrained person.” Arvizu, 534 U.S. at 273–74
(internal quotation marks omitted). In other words, a court
may give more weight to a police officer’s assessment of cer-
tain circumstances due to his particular experience with such
matters. See, e.g., United States v. Riley, 493 F.3d 803, 809 (7th
No. 17-2334                                                 17

Cir. 2007) (crediting an officer’s specific observations of a
suspected bank robbery which were drawn from his experi-
ence investigating bank robberies). The government argues
that the district court failed to consider how Patterson’s ex-
perience with highway drug interdiction informed his view
of the factors supporting his suspicion. But, again, the dis-
trict court did recognize that Patterson’s suspicions were
“based on his training and experience.” Moreover, because it
considered how the other factors Patterson observed—
conflicting travel plans, air fresheners, and perceived nerv-
ousness—can, with other facts, support reasonable suspi-
cion, the district court did account for the importance that
such details can hold for law enforcement. That the court ul-
timately determined that the objective facts fell short of rea-
sonable suspicion in this case does not mean that it over-
looked how Patterson’s experience and training may have
caused him to evaluate air fresheners or undeveloped travel
plans differently than others.
    In summary, at the time Patterson requested the dog
sniff, he knew that the couple was coming from the Los An-
geles area, where at least Moran resided; that Moran had a
few air fresheners in her car; that the couple did not have
concrete travel arrangements, but that Moran was using her
two-week vacation to surprise Rodriguez with a trip to New
York; and that Rodriguez did not initially look up at Patter-
son when the officer approached the vehicle. At least two of
these characteristics—the presence of a few air fresheners
and originating from Los Angeles—could describe “a very
large category of presumably innocent travelers.” Reid, 448
U.S. at 441. And the other two factors—the initially conflict-
ing travel plans and Rodriguez’s initial inattentiveness to
Patterson’s presence—became considerably less probative
18                                                 No. 17-2334

by the time Patterson called Baudino to the scene due to Ro-
driguez’s subsequent responses to Patterson’s direct ques-
tioning and Moran’s explanations of the couple’s travel
plans. See Terry, 392 U.S. at 28. No criminal history, tips, or
surveillance supported Patterson’s suspicions. Cf. Sanford,
806 F.3d at 956 (history of drug arrests and gang affiliations
supported officer’s reasonable suspicion); United States v.
Finke, 85 F.3d 1275, 1282 (7th Cir. 1996) (criminal history
check revealed two prior drug convictions, which “strongly
confirmed [the police officer’s] initial suspicions”); Brown,
188 F.3d at 863 (FBI surveillance of vehicle’s involvement in
drug sales supported reasonable suspicion). Considering
these factors together, as the district court did, we agree that
the objective facts that Patterson observed fell short of giving
him a reasonable basis for believing that criminal activity
was afoot. It was therefore unreasonable to detain the couple
beyond the time needed to complete the traffic stop’s mis-
sion just because the only on-duty K-9 unit was tied up with
another stop. Rodriguez’s right to be free from unreasonable
seizures does not yield to law enforcement’s resource alloca-
tion strains.
    One last wrinkle remains. The government argues that
Rodriguez lacks standing under Brendlin even if the pro-
longed detention was unlawful because the drug evidence
was derived from Moran’s consent to search rather than Ro-
driguez’s detention. We do not share this view. Moran’s
consent to search—which the district court deemed involun-
tary and which the government does not challenge on ap-
peal—happened in the course of the prolonged detention.
The government asserts that the detention had ceased be-
cause Patterson told Moran she was “free to go and every-
thing.” But in the same breath he continued to interrogate
No. 17-2334                                                 19

her. Neither Moran nor Rodriguez, who was not a party to
this post-sniff conversation, could have reasonably believed
that the police encounter had terminated at this point. The
drug evidence was therefore derived from the unlawful sei-
zure, and Rodriguez, as a subject of that seizure, is entitled
to have suppressed any evidence which is the fruit of that
violation.
                               III.
    This is without a doubt a close case. But the record re-
flects that the district court closely considered the evidence,
weighed the credibility of the arresting officer’s testimony,
and considered the weight each factor merited to conclude
that the totality of the circumstances failed to support the
officer’s reasonable suspicion to extend the stop beyond its
traffic-related mission. Because we find no clear error in the
district court’s factual findings and otherwise agree with its
analysis, the decision below is AFFIRMED.